Exhibit 10.1

 

MASTER SECURITIES LOAN AGREEMENT

 

Dated as of:

September 28, 2007

 

 

Between:

Kenneth T. Hern and J.D. McGraw (“Lenders”)  and Jefferies & Company, Inc.
(“Borrower”)

 

1.             APPLICABILITY.

 

From time to time the parties hereto may enter into transactions in which
Lenders will lend to Borrower certain Securities (as defined herein) against a
transfer of Collateral (as defined herein).  Each such transaction shall be
referred to herein as a “Loan” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in an Annex or Schedule hereto and in any other annexes identified
herein or therein as applicable hereunder.  Capitalized terms not otherwise
defined herein shall have the meanings provided in Section 24.

 

2.             LOANS OF SECURITIES.

 

2.1                                 Subject to the terms and conditions of this
Agreement, Borrower or Lenders may, from time to time, seek to initiate a
transaction in which the Lenders will lend Securities to Borrower.  Borrower and
Lenders shall agree on the terms of each Loan (which terms may be amended during
the Loan), including the issuer of the Securities, the amount of Securities to
be lent, the basis of compensation, the amount of Collateral to be transferred
by Borrower, and any additional terms.  Such agreement shall be confirmed (a) by
a schedule and receipt listing the Loaned Securities provided by Borrower to the
applicable Lender in accordance with Section 3.2, (b) through any system that
compares Loans and in which Borrower and Lenders are participants, or (c) in
such other manner as may be agreed by Borrower and Lenders in writing.  Such
confirmation (the “Confirmation”), together with the Agreement, shall constitute
conclusive evidence of the terms agreed between Borrower and Lenders with
respect to the Loan to which the Confirmation relates, unless with respect to
the Confirmation specific objection is made promptly after receipt thereof.  In
the event of any inconsistency between the terms of such Confirmation and this
Agreement, this Agreement shall prevail unless each party has executed such
Confirmation.

 

2.2                                 Notwithstanding any other provision in this
Agreement regarding when a Loan commences, unless otherwise agreed, a Loan
hereunder shall not occur until the Loaned Securities and the Collateral
therefor have been transferred in accordance with Section 15.

 

2.3                                 Each Loan shall be made on a pro rata basis
by Lenders to Borrower unless the Lenders otherwise agree and specify to
Borrower.  If any Lender is not making a Loan to Borrower, references in this
Agreement to the Lenders shall mean the applicable Lender.

 

--------------------------------------------------------------------------------


 

2.4                                 In order to insure that Loaned Securities
are freely tradeable, the Company, the Lenders and the Borrower have entered
into a Share Loan Registration Rights Agreement, dated as of the date hereof,
providing for the registration of Loaned Securities with the Securities and
Exchange Commission.

 

3.             TRANSFER OF LOANED SECURITIES.

 

3.1                                 Unless otherwise agreed, Lenders shall
transfer Loaned Securities to Borrower hereunder on or before the Cutoff Time on
the date agreed to by Borrower and Lenders for the commencement of the Loan.

 

3.2                                 Unless otherwise agreed, Borrower shall
provide Lenders, for each Loan in which Lenders are Customers, with a schedule
and receipt listing the Loaned Securities.  Such schedule and receipt may
consist of (a) a schedule provided to Borrower by Lenders and executed and
returned by Borrower when the Loaned Securities are received, (b) in the case of
Securities transferred through a Clearing Organization which provides
transferors with a notice evidencing such transfer, such notice, or (c) a
confirmation or other document provided to Lenders by Borrower.

 

3.3                                 Notwithstanding any other provision in this
Agreement, the parties hereto agree that they intend the Loans hereunder to be
loans of Securities.  If, however, any Loan is deemed to be a loan of money by
Borrower to Lenders, then Borrower shall have, and Lenders shall be deemed to
have granted, a security interest in the Loaned Securities and the proceeds
thereof.

 

4.             COLLATERAL.

 

4.1                                 Unless otherwise agreed, Borrower shall,
prior to or concurrently with the transfer of the Loaned Securities to Borrower,
but in no case later than the Close of Business on the day of such transfer,
transfer to Lenders Collateral with a Market Value at least equal to the Margin
Percentage of the Market Value of the Loaned Securities.

 

4.2                                 The Collateral transferred by Borrower to
the Lenders, as adjusted pursuant to Section 9, shall be security for Borrower’s
obligations in respect of such Loan and for any other obligations of Borrower to
the Lenders hereunder.  Borrower hereby pledges with, assigns to, and grants the
applicable Lender a continuing first priority security interest in, and a lien
upon, the Collateral, which shall attach upon the transfer of the Loaned
Securities by Lenders to Borrower and which shall cease upon the transfer of the
Loaned Securities by Borrower to Lenders.  In addition to the rights and
remedies given to Lenders hereunder, Lenders shall have all the rights and
remedies of a secured party under the UCC.  The Collateral will be held by
Borrower in a segregated account.

 

4.3                                 Except as otherwise provided herein, upon
transfer to Lenders of the Loaned Securities on the day a Loan is terminated
pursuant to Section 6, Lenders shall be obligated to transfer the Collateral (as
adjusted pursuant to Section 9) to Borrower no later than the Cutoff Time on
such day, or, if such day is not a day on which a

 

2

--------------------------------------------------------------------------------


 

transfer of such collateral may be effected under Section 15, the next day on
which such a transfer may be effected.

 

4.4                                 If Borrower transfers Collateral to Lenders,
as provided in Section 4.1, and Lenders does not transfer the Loaned Securities
to Borrower, Borrower shall have the absolute right to the return of the
Collateral; and if Lenders transfer Loaned Securities to Borrower and Borrower
does not transfer Collateral to Lenders as provided in Section 4.1, Lenders
shall have the absolute right to the return of the Loaned Securities.

 

4.5                                 Borrower may, upon reasonable notice to
Lenders (taking into account all relevant factors, including industry practice,
the type of Collateral to be substituted, and the applicable method of
transfer), substitute additional or new Collateral for Collateral securing any
Loan or Loans; provided, however, that such substituted Collateral shall (a)
consist only of cash, securities or other property that Borrower and Lenders
agreed would be acceptable Collateral prior to the Loan or Loans and (b) have a
Market Value such that the aggregate Market Value of such substituted
Collateral, together with all other Collateral for Loans in which the party
substituting such Collateral is acting as Borrower, shall equal or exceed the
agreed upon Margin Percentage of the Market Value of the Loaned Securities.

 

4.6                                 Prior to the expiration of any letter of
credit supporting Borrower’s obligations hereunder, Borrower shall, no later
than the Extension Deadline, (a) obtain an extension of the expiration of such
letter of credit, (b) replace such letter of credit by providing Lenders with a
substitute letter of credit in an amount at least equal to the amount of the
letter of credit for which it is substituted, or (c) transfer such other
Collateral to Lenders as may be acceptable to Lenders.

 

5.             FEES FOR LOAN.

 

5.1                                 Unless otherwise agreed, (a) Borrower agrees
to pay Lenders a loan fee (a “Loan Fee”), computed daily on each Loan based on
the aggregate Market Value of the Loaned Securities on the day for which such
Loan Fee is being computed, and (b) Lenders agree to pay Borrower a fee or
rebate (a “Cash Collateral Fee”) on Collateral consisting of cash, computed
daily based on the amount of cash held by Lenders as Collateral, in the case of
each of the Loan Fee and the Cash Collateral Fee at such rates as set forth on
Schedule B.  Except as Borrower and Lenders may otherwise agree (in the event
that cash Collateral is transferred by clearing house funds or otherwise), Loan
Fees shall accrue from and including the date on which the Loaned Securities are
transferred to Borrower to, but excluding, the date on which such Loaned
Securities are returned to Lenders, and Cash Collateral Fees shall accrue from
and including the date on which the cash Collateral is transferred to Lenders
to, but excluding, the date on which such cash Collateral is returned to
Borrower.

 

5.2                                 Unless otherwise agreed, any Loan Fee or
Cash Collateral Fee payable hereunder shall be payable:

 

3

--------------------------------------------------------------------------------


 

(a)                                  in the case of any Loan of Securities other
than Government Securities, upon the earlier of (i) the fifteenth day of the
month following the calendar month in which such fee was incurred and (ii) the
termination of all Loans hereunder (or, if a transfer of cash in accordance with
Section 15 may not be effected on such fifteenth day or the day of such
termination, as the case may be, the next day on which such a transfer may be
effected); and

 

(b)                                 in the case of any Loan of Government
Securities, upon the termination of such Loan and at such other times, if any,
as may be customary in accordance with market practice.

 

Notwithstanding the foregoing, all Loan Fees shall be payable by Borrower
immediately in the event of a Default hereunder by Borrower and all Cash
Collateral Fees shall be payable immediately by Lenders in the event of a
Default by Lenders.

 

6.             TERMINATION OF THE LOAN.

 

6.1                                 (a)                                  Unless
otherwise agreed, either party may terminate a Loan on a termination date
established by notice given to the other party prior to the Close of Business on
a Business Day.  The termination date established by a termination notice shall
be a date no earlier than the standard settlement date that would apply to a
purchase or sale of the Loaned Securities (in the case of notice given by
Lenders) or the noncash Collateral securing the Loan (in the case of a notice
given by Borrower) entered into at the time of such notice, which date shall,
unless Borrower and Lenders agree to the contrary, be (i) in the case of
Government Securities, the next Business Day following such notice and (ii) in
the case of all other Securities, the third Business Day following such notice.

 

(b)                                 Notwithstanding paragraph (a) and unless
otherwise agreed, Borrower may terminate a Loan on any Business Day by giving
notice to Lenders and transferring the Loaned Securities to Lenders before the
Cutoff Time on such Business Day.

 

6.2                                 Unless otherwise agreed, Borrower shall, on
or before the Cutoff Time on the termination date of a Loan, transfer the Loaned
Securities to Lenders; provided, however, that upon such transfer by Borrower,
Lenders shall transfer the Collateral (as adjusted pursuant to Section 9) to
Borrower in accordance with Section 4.3.

 

7.             RIGHTS IN RESPECT OF LOANED SECURITIES AND COLLATERAL.

 

7.1                                 Except as set forth herein and in Sections
8.1 and 8.2 and as otherwise agreed by Borrower and Lenders, until Loaned
Securities are required to be redelivered to Lenders upon termination of a Loan
hereunder, Borrower shall have all of the incidents of ownership of the Loaned
Securities, including the right to transfer the Loaned Securities to others;
Lenders hereby waive the right to vote, or to provide

 

4

--------------------------------------------------------------------------------


 

any consent or to take any similar action with respect to, the Loaned Securities
in the event that the record date or deadline for such vote, consent or other
action falls during the term of the Loan.

 

8.             DISTRIBUTIONS.

 

8.1                                 Lenders shall be entitled to receive all
Distributions made on or in respect of the Loaned Securities which are not
otherwise received by Lenders, to the full extent it would be so entitled if the
Loaned Securities had not been lent to Borrower.

 

8.2                                 Any cash Distributions made on or in respect
of the Loaned Securities, which Lenders are entitled to receive pursuant to
Section 8.1, shall be paid by the transfer of cash to Lenders by Borrower, on
the date any such Distribution is paid, in an amount equal to such cash
Distribution, so long as Lenders is not in Default at the time of such payment. 
Non-cash Distributions that Lenders is entitled to receive pursuant to Section
8.1 shall be added to the Loaned Securities on the date of distribution and
shall be considered such for all purposes, except that if the Loan has
terminated, Borrower shall forthwith transfer the same to Lenders.

 

8.3                                 Borrower shall be entitled to receive all
Distributions made on or in respect of non-cash Collateral which are not
otherwise received by Borrower, to the full extent it would be so entitled if
the Collateral had not been transferred to Lenders.

 

8.4                                 Any cash Distributions made on or in respect
of such Collateral, which Borrower is entitled to receive pursuant to Section
8.3, shall be paid by the transfer of cash to Borrower by Lenders, on the date
any such Distribution is paid, in an amount equal to such cash Distribution, so
long as Borrower is not in Default at the time of such payment.  Non-cash
Distributions that Borrower is entitled to receive pursuant to Section 8.3 shall
be added to the Collateral on the date of distribution and shall be considered
such for all purposes, except that if each Loan secured by such Collateral has
terminated, Lenders shall forthwith transfer the same to Borrower.

 

8.5                                 Unless otherwise agreed by the parties:

 

(a)                                  If (i) Borrower is required to make a
payment (a “Borrower Payment”) with respect to cash Distributions on Loaned
Securities under Sections 8.1 and 8.2 (“Securities Distributions”), or (ii)
Lenders are required to make a payment (a “Lenders Payment”) with respect to
cash Distributions on Collateral under Sections 8.3 and 8.4 (“Collateral
Distributions”), and (iii) Borrower or Lenders, as the case may be (“Payor”),
shall be required by law to collect any withholding or other tax, duty, fee,
levy or charge required to be deducted or withheld from such Borrower Payment or
Lenders Payment (“Tax”), then Payor shall (subject to subsections (b) and (c)
below), pay such additional amounts as may be necessary in order that the net
amount of the Borrower Payment or Lenders Payment received by the Lenders or
Borrower, as the case may be (“Payee”), after payment of

 

5

--------------------------------------------------------------------------------


 

such Tax equals the net amount of the Securities Distribution or Collateral
Distribution that would have been received if such Securities Distribution or
Collateral Distribution had been paid directly to the Payee.

 

(b)                                 No additional amounts shall be payable to a
Payee under subsection (a) above to the extent that Tax would have been imposed
on a Securities Distribution or Collateral Distribution paid directly to the
Payee.

 

(c)                                  No additional amounts shall be payable to a
Payee under subsection (a) above to the extent that such Payee is entitled to an
exemption from, or reduction in the rate of, Tax on a Borrower Payment or
Lenders Payment subject to the provision of a certificate or other
documentation, but has failed timely to provide such certificate or other
documentation.

 

(d)                                 Each party hereto shall be deemed to
represent that, as of the commencement of any Loan hereunder, no Tax would be
imposed on any cash Distribution paid to it with respect to (i) Loaned
Securities subject to a Loan in which it is acting as Lenders or (ii) Collateral
for any Loan in which it is acting as Borrower, unless such party has given
notice to the contrary to the other party hereto (which notice shall specify the
rate at which such Tax would be imposed).  Each party agrees to notify the other
of any change that occurs during the term of a Loan in the rate of any Tax that
would be imposed on any such cash Distributions payable to it.

 

8.6                                 To the extent that, under the provisions of
Sections 8.1 through 8.5, (a) a transfer of cash or other property by Borrower
would give rise to a Margin Excess or (b) a transfer of cash or other property
by Lenders would give rise to a Margin Deficit, Borrower or Lenders (as the case
may be) shall not be obligated to make such transfer of cash or other property
in accordance with such Sections, but shall in lieu of such transfer immediately
credit the amounts that would have been transferable under such Sections to the
account of Lenders or Borrower (as the case may be).

 

9.             MARK TO MARKET.

 

9.1                                 Borrower shall daily mark to market any Loan
hereunder and in the event that at the Close of Trading on any Business Day the
Market Value of the Collateral for any Loan to Borrower shall be less than 100%
of the Market Value of all the outstanding Loaned Securities subject to such
Loan, Borrower shall transfer additional Collateral no later than the Close of
Business on the next Business Day so that the Market Value of such additional
Collateral, when added to the Market Value of the other Collateral for such
Loan, shall equal 100% of the Market Value of the Loaned Securities.

 

9.2                                 In addition to any rights of Lenders under
Section 9.1, if at any time the aggregate Market Value of all Collateral for
Loans by Lenders shall be less than the Margin Percentage of the Market Value of
all the outstanding Loaned Securities subject to

 

6

--------------------------------------------------------------------------------


 

such Loans (a “Margin Deficit”), Lenders may, by notice to Borrower, demand that
Borrower transfer to Lenders additional Collateral so that the Market Value of
such additional Collateral, when added to the Market Value of all other
Collateral for such Loans, shall equal or exceed the Margin Percentage of the
Market Value of the Loaned Securities.

 

9.3                                 Subject to Borrower’s obligations under
Section 9.1, if at any time the Market Value of all Collateral for Loans to
Borrower shall be greater than the Margin Percentage of the Market Value of all
the outstanding Loaned Securities subject to such Loans (a “Margin Excess”),
Borrower may, by notice to Lenders, demand that Lenders transfer to Borrower
such amount of the Collateral selected by Borrower so that the Market Value of
the Collateral for such Loans, after deduction of such amounts, shall thereupon
not exceed the Margin Percentage of the Market Value of the Loaned Securities.

 

9.4                                 Borrower and Lenders may agree, with respect
to one or more Loans hereunder, to mark the values to market pursuant to
Sections 9.2 and

 

9.5                                 by separately valuing the Loaned Securities
lent and the Collateral given in respect thereof on a Loan-by-Loan basis.

 

9.6                                 Borrower and Lenders may agree, with respect
to any or all Loans hereunder, that the respective rights of Lenders and
Borrower under Sections 9.2 and 9.3 may be exercised only where a Margin Excess
or Margin Deficit exceeds a specified dollar amount or a specified percentage of
the Market Value of the Loaned Securities under such Loans (which amount or
percentage shall be agreed to by Borrower and Lenders prior to entering into any
such Loans).

 

9.7                                 If any notice is given by Borrower or
Lenders under Sections 9.2 or 9.3 at or before the Margin Notice Deadline on any
day on which a transfer of Collateral may be effected in accordance with Section
15, the party receiving such notice shall transfer Collateral as provided in
such Section no later than the Close of Business on such day.  If any such
notice is given after the Margin Notice Deadline, the party receiving such
notice shall transfer such Collateral no later than the Close of Business on the
next Business Day following the day of such notice.

 

10.           REPRESENTATIONS.

 

The parties to this Agreement hereby make the following representations and
warranties, which shall continue during the term of any Loan hereunder:

 

10.1                           Each party hereto represents and warrants that
(a) it has the power to execute and deliver this Agreement, to enter into the
Loans contemplated hereby and to perform its obligations hereunder, (b) it has
taken all necessary action to authorize such execution, delivery and
performance, and (c) this Agreement constitutes a legal, valid and binding
obligation enforceable against it in accordance with its terms.

 

7

--------------------------------------------------------------------------------


 

10.2                           Each party hereto represents and warrants that it
has not relied on the other for any tax or accounting advice concerning this
Agreement and that it has made its own determination as to the tax and
accounting treatment of any Loan and any dividends, remuneration or other funds
received hereunder.

 

10.3                           Each party hereto represents and warrants that it
is acting for its own account unless it expressly specifies otherwise in writing
and complies with Section 11.1(b).

 

10.4                           Borrower represents and warrants that it has, or
will have at the time of transfer of any Collateral, the right to grant a first
priority security interest therein subject to the terms and conditions hereof.

 

10.5                           (a)                                  Borrower
represents and warrants that it (or the person to whom it relends the Loaned
Securities) is borrowing or will borrow Loaned Securities that are Equity
Securities for the purpose of making delivery of such Loaned Securities in the
case of short sales, failure to receive securities required to be delivered, or
as otherwise permitted pursuant to Regulation T as in effect from time to time.

 

(b)                                 Borrower and Lenders may agree, as provided
in Section 23.2, that Borrower shall not be deemed to have made the
representation or warranty in subsection (a) with respect to any Loan.

 

10.6                           Each Lender represents and warrants that it has,
or will have at the time of transfer of any Loaned Securities, the right to
transfer the Loaned Securities subject to the terms and conditions hereof, and
that it owns the Loaned Securities, free and clear of all liens.

 

11.           COVENANTS.

 

11.1                           Each party agrees to be liable as principal with
respect to its obligations hereunder.

 

11.2                           Promptly upon (and in any event within seven (7)
Business Days after) demand by Lenders, Borrower shall furnish Lenders with
Borrower’s most recent publicly-available financial statements and any other
financial statements mutually agreed upon by Borrower and Lenders.  Unless
otherwise agreed, if Borrower is subject to the requirements of Rule 17a-5(c)
under the Exchange Act, it may satisfy the requirements of this Section by
furnishing Lenders with its most recent statement required to be furnished to
customers pursuant to such Rule.

 

12.           EVENTS OF DEFAULT.

 

All Loans hereunder may, at the option of the non-defaulting party (which option
shall be deemed to have been exercised immediately upon the occurrence of an Act
of Insolvency), be terminated immediately upon the occurrence of any one or more
of the following events (individually, a “Default”):

 

8

--------------------------------------------------------------------------------


 

12.1                           if any Loaned Securities shall not be transferred
to Lenders upon termination of the Loan as required by Section 6;

 

12.2                           if any Collateral shall not be transferred to
Borrower upon termination of the Loan as required by Sections 4.3 and 6;

 

12.3                           if either party shall fail to transfer Collateral
as required by Section 9;

 

12.4                           if either party (a) shall fail to transfer to the
other party amounts in respect of Distributions required to be transferred by
Section 8, (b) shall have been notified of such failure by the other party prior
to the Close of Business on any day, and (c) shall not have cured such failure
by the Cutoff Time on the next day after such Close of Business on which a
transfer of cash may be effected in accordance with Section 15;

 

12.5                           if an Act of Insolvency occurs with respect to
either party;

 

12.6                           if any representation made by either party in
respect of this Agreement or any Loan or Loans hereunder shall be incorrect or
untrue in any material respect during the term of any Loan hereunder;

 

12.7                           if either party notifies the other of its
inability to or its intention not to perform its obligations hereunder or
otherwise disaffirms, rejects or repudiates any of its obligations hereunder; or

 

12.8                           if either party (a) shall fail to perform any
material obligation under this Agreement not specifically set forth in clauses
12.1 through 12.7, above, including but not limited to the payment of fees as
required by Section 5, and the payment of transfer taxes as required by Section
14, (b) shall have been notified of such failure by the other party prior to the
Close of Business on any day, and (c) shall not have cured such failure by the
Cutoff Time on the next day after such Close of Business on which a transfer of
cash may be effected in accordance with Section 15.

 

The non-defaulting party shall (except upon the occurrence of an Act of
Insolvency) give notice as promptly as practicable to the defaulting party of
the exercise of its option to terminate all Loans hereunder pursuant to this
Section 12.

 

13.           REMEDIES.

 

13.1                           Upon the occurrence of a Default under Section 12
entitling Lenders to terminate all Loans hereunder, Lenders shall have the
right, in addition to any other remedies provided herein, (a) to purchase a like
amount of Loaned Securities (“Replacement Securities”) in the principal market
for such Loaned Securities in a commercially reasonable manner, (b) to sell any
Collateral in the principal market for such Collateral in a commercially
reasonable manner and (c) to apply and set off the Collateral and any proceeds
thereof (including any amounts drawn under a letter of credit supporting any
Loan) against the payment of the purchase price for

 

9

--------------------------------------------------------------------------------


 

such Replacement Securities and any amounts due to Lenders under Sections 5, 8,
14 and 16.  In the event that Lenders shall exercise such rights, Borrower’s
obligation to return a like amount of the Loaned Securities shall terminate. 
Lenders may similarly apply the Collateral and any proceeds thereof to any other
obligation of Borrower under this Agreement, including Borrower’s obligations
with respect to Distributions paid to Borrower (and not forwarded to Lenders) in
respect of Loaned Securities.  In the event that (i) the purchase price of
Replacement Securities (plus all other amounts, if any, due to Lenders
hereunder) exceeds (ii) the amount of the Collateral, Borrower shall be liable
to Lenders for the amount of such excess together with interest thereon at a
rate equal to (A) in the case of purchases of Foreign Securities, LIBOR, (B) in
the case of purchases of any other Securities (or other amounts, if any, due to
Lenders hereunder), the Federal Funds Rate or (C) such other rate as may be
specified in Schedule B, in each case as such rate fluctuates from day to day,
from the date of such purchase until the date of payment of such excess.  As
security for Borrower’s obligation to pay such excess, Lenders shall have, and
Borrower hereby grants, a security interest in any property of Borrower then
held by or for Lenders and a right of setoff with respect to such property and
any other amount payable by Lenders to Borrower.  The purchase price of
Replacement Securities purchased under this Section 13.1 shall include, and the
proceeds of any sale of Collateral shall be determined after deduction of,
broker’s fees and commissions and all other reasonable costs, fees and expenses
related to such purchase or sale (as the case may be).  In the event Lenders
exercises its rights under this Section 13.1, Lenders may elect in its sole
discretion, in lieu of purchasing all or a portion of the Replacement Securities
or selling all or a portion of the Collateral, to be deemed to have made,
respectively, such purchase of Replacement Securities or sale of Collateral for
an amount equal to the price therefor on the date of such exercise obtained from
a generally recognized source or the last bid quotation from such a source at
the most recent Close of Trading.  Subject to Section 17, upon the satisfaction
of all obligations hereunder, any remaining Collateral shall be returned to
Borrower.

 

13.2                           Upon the occurrence of a Default under Section 12
entitling Borrower to terminate all Loans hereunder, Borrower shall have the
right, in addition to any other remedies provided herein, (a) to purchase a like
amount of Collateral (“Replacement Collateral”) in the principal market for such
Collateral in a commercially reasonable manner, (b) to sell a like amount of the
Loaned Securities in the principal market for such Loaned Securities in a
commercially reasonable manner and (c) to apply and set off the Loaned
Securities and any proceeds thereof against (i) the payment of the purchase
price for such Replacement Collateral, (ii) Lenders’s obligation to return any
cash or other Collateral, and (iii) any amounts due to Borrower under Sections
5, 8 and 16.  In such event, Borrower may treat the Loaned Securities as its own
and Lenders’s obligation to return a like amount of the Collateral shall
terminate; provided, however, that Lenders shall immediately return any letters
of credit supporting any Loan upon the exercise or deemed exercise by Borrower
of its termination rights under Section 12.  Borrower may similarly apply the
Loaned Securities and

 

10

--------------------------------------------------------------------------------


 

any proceeds thereof to any other obligation of Lenders under this Agreement,
including Lenders’s obligations with respect to Distributions paid to Lenders
(and not forwarded to Borrower) in respect of Collateral.  In the event that (i)
the sales price received from such Loaned Securities is less than (ii) the
purchase price of Replacement Collateral (plus the amount of any cash or other
Collateral not replaced by Borrower and all other amounts, if any, due to
Borrower hereunder), Lenders shall be liable to Borrower for the amount of any
such deficiency, together with interest on such amounts at a rate equal to (A)
in the case of Collateral consisting of Foreign Securities, LIBOR, (B) in the
case of Collateral consisting of any other Securities (or other amounts due, if
any, to Borrower hereunder), the Federal Funds Rate or (C) such other rate as
may be specified in Schedule B, in each case as such rate fluctuates from day to
day, from the date of such sale until the date of payment of such deficiency. 
As security for Lenders’s obligation to pay such deficiency, Borrower shall
have, and Lenders hereby grants, a security interest in any property of Lenders
then held by or for Borrower and a right of setoff with respect to such property
and any other amount payable by Borrower to Lenders.  The purchase price of any
Replacement Collateral purchased under this Section 13.2 shall include, and the
proceeds of any sale of Loaned Securities shall be determined after deduction
of, broker’s fees and commissions and all other reasonable costs, fees and
expenses related to such purchase or sale (as the case may be).  In the event
Borrower exercises its rights under this Section 13.2, Borrower may elect in its
sole discretion, in lieu of purchasing all or a portion of the Replacement
Collateral or selling all or a portion of the Loaned Securities, to be deemed to
have made, respectively, such purchase of Replacement Collateral or sale of
Loaned Securities for an amount equal to the price therefor on the date of such
exercise obtained from a generally recognized source or the last bid quotation
from such a source at the most recent Close of Trading.   Subject to Section 17,
upon the satisfaction of all Lenders’s obligations hereunder, any remaining
Loaned Securities (or remaining cash proceeds thereof) shall be returned to
Lenders.

 

13.3                           Unless otherwise agreed, the parties acknowledge
and agree that (a) the Loaned Securities and any Collateral consisting of
Securities are of a type traded in a recognized market, (b) in the absence of a
generally recognized source for prices or bid or offer quotations for any
security, the non-defaulting party may establish the source therefor in its
reasonable discretion, and (c) all prices and bid and offer quotations shall be
increased to include accrued interest to the extent not already included therein
(except to the extent contrary to market practice with respect to the relevant
Securities).

 

13.4                           In addition to its rights hereunder, the
non-defaulting party shall have any rights otherwise available to it under any
other agreement or applicable law.

 

14.           TRANSFER TAXES.

 

All transfer taxes with respect to the transfer of the Loaned Securities by
Lenders to Borrower and by Borrower to Lenders upon termination of the Loan and
with respect to the

 

11

--------------------------------------------------------------------------------


 

transfer of Collateral by Borrower to Lenders and by Lenders to Borrower upon
termination of the Loan or pursuant to Section 4.5 or Section 9 shall be paid by
Borrower.

 

15.           TRANSFERS.

 

15.1                           All transfers by either Borrower or Lenders of
Loaned Securities or Collateral consisting of “financial assets” (within the
meaning of the UCC) hereunder shall be by (a) in the case of certificated
securities, physical delivery of certificates representing such securities
together with duly executed stock and bond transfer powers, as the case may be,
with signatures guaranteed by a bank or a member firm of the New York Stock
Exchange, Inc., (b) registration of an uncertificated security in the
transferee’s name by the issuer of such uncertificated security, (c) the
crediting by a Clearing Organization of such financial assets to the
transferee’s “securities account” (within the meaning of the UCC) maintained
with such Clearing Organization, or (d) such other means as Borrower and Lenders
may agree.

 

15.2                           All transfers of cash hereunder shall be by (a)
wire transfer in immediately available, freely transferable funds or (b) such
other means as Borrower and Lenders may agree.

 

15.3                           All transfers of letters of credit from Borrower
to Lenders shall be made by physical delivery to Lenders of an irrevocable
letter of credit issued by a “bank” as defined in Section 3(a)(6)(A)-(C) of the
Exchange Act.  Transfers of letters of credit from Lenders to Borrower shall be
made by causing such letters of credit to be returned or by causing the amount
of such letters of credit to be reduced to the amount required after such
transfer.

 

15.4                           A transfer of Securities, cash or letters of
credit may be effected under this Section 15 on any day except (a) a day on
which the transferee is closed for business at its address set forth in Schedule
A hereto or (b) a day on which a Clearing Organization or wire transfer system
is closed, if the facilities of such Clearing Organization or wire transfer
system are required to effect such transfer.

 

15.5                           For the avoidance of doubt, the parties agree and
acknowledge that the term “securities,” as used herein (except in this Section
15), shall include any “security entitlements” with respect to such securities
(within the meaning of the UCC).  In every transfer of “financial assets”
(within the meaning of the UCC) hereunder, the transferor shall take all steps
necessary (a) to effect a delivery to the transferee under Section 8-301 of the
UCC, or to cause the creation of a security entitlement in favor of the
transferee under Section 8-501 of the UCC, (b) to enable the transferee to
obtain “control” (within the meaning of Section 8-106 of the UCC), and (c) to
provide the transferee with comparable rights under any applicable foreign law
or regulation.

 

12

--------------------------------------------------------------------------------


 

16.           CONTRACTUAL CURRENCY.

 

16.1                           Borrower and Lenders agree that (a) any payment
in respect of a Distribution under Section 8 shall be made in the currency in
which the underlying Distribution of cash was made, (b) any return of cash shall
be made in the currency in which the underlying transfer of cash was made, and
(c) any other payment of cash in connection with a Loan under this Agreement
shall be in the currency agreed upon by Borrower and Lenders in connection with
such Loan (the currency established under clause (a), (b) or (c) hereinafter
referred to as the “Contractual Currency”).  Notwithstanding the foregoing, the
payee of any such payment may, at its option, accept tender thereof in any other
currency; provided, however, that, to the extent permitted by applicable law,
the obligation of the payor to make such payment will be discharged only to the
extent of the amount of Contractual Currency that such payee may, consistent
with normal banking procedures, purchase with such other currency (after
deduction of any premium and costs of exchange) on the banking day next
succeeding its receipt of such currency.

 

16.2                           If for any reason the amount in the Contractual
Currency received under Section 16.1, including amounts received after
conversion of any recovery under any judgment or order expressed in a currency
other than the Contractual Currency, falls short of the amount in the
Contractual Currency due in respect of this Agreement, the party required to
make the payment will (unless a Default has occurred and such party is the
non-defaulting party) as a separate and independent obligation and to the extent
permitted by applicable law, immediately pay such additional amount in the
Contractual Currency as may be necessary to compensate for the shortfall.

 

16.3                           If for any reason the amount in the Contractual
Currency received under Section 16.1 exceeds the amount in the Contractual
Currency due in respect of this Agreement, then the party receiving the payment
will (unless a Default has occurred and such party is the non-defaulting party)
refund promptly the amount of such excess.

 

17.           SINGLE AGREEMENT.

 

Borrower and Lenders acknowledge that, and have entered into this Agreement in
reliance on the fact that, all Loans hereunder constitute a single business and
contractual relationship and have been entered into in consideration of each
other.  Accordingly, Borrower and Lenders hereby agree that payments, deliveries
and other transfers made by either of them in respect of any Loan shall be
deemed to have been made in consideration of payments, deliveries and other
transfers in respect of any other Loan hereunder, and the obligations to make
any such payments, deliveries and other transfers may be applied against each
other and netted.  In addition, Borrower and Lenders acknowledge that, and have
entered into this Agreement in reliance on the fact that, all Loans hereunder
have been entered into in consideration of each other.  Accordingly, Borrower
and Lenders hereby agree that (a) each shall perform all of its obligations in
respect of each Loan hereunder, and that a default in the performance of any
such

 

13

--------------------------------------------------------------------------------


 

obligation by Borrower or by Lenders (the “Defaulting Party”) in any Loan
hereunder shall constitute a default by the

 

Defaulting Party under all such Loans hereunder, and (b) the non-defaulting
party shall be entitled to set off claims and apply property held by it in
respect of any Loan hereunder against obligations owing to it in respect of any
other Loan with the Defaulting Party.

 

18.           APPLICABLE LAW.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. 

 

19.           WAIVER.

 

The failure of a party to this Agreement to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  All waivers in respect of a
Default must be in writing.

 

20.           SURVIVAL OF REMEDIES.

 

All remedies hereunder and all obligations with respect to any Loan shall
survive the termination of the relevant Loan, return of Loaned Securities or
Collateral and termination of this Agreement.

 

21.           NOTICES AND OTHER COMMUNICATIONS.

 

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by telephone, mail, facsimile, e-mail,
electronic message, telegraph, messenger or otherwise to the individuals and at
the facsimile numbers and addresses specified with respect to it in Schedule A
hereto, or sent to such party at any other place specified in a notice of change
of number or address hereafter received by the other party.  Any notice,
statement, demand or other communication hereunder will be deemed effective on
the day and at the time on which it is received or, if not received, on the day
and at the time on which its delivery was in good faith attempted; provided,
however, that any notice by a party to the other party by telephone shall be
deemed effective only if (a) such notice is followed by written confirmation
thereof and (b) at least one of the other means of providing notice that are
specifically listed above has previously been attempted in good faith by the
notifying party.

 

22.           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

22.1                           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
SUCH COURT, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO
ENFORCE ITS OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR
ANY LOAN

 

14

--------------------------------------------------------------------------------


 

HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

 

22.2                           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

23.           MISCELLANEOUS.

 

23.1                           Except as otherwise agreed by the parties, this
Agreement supersedes any other agreement between the parties hereto concerning
loans of Securities between Borrower and Lenders.  This Agreement shall not be
assigned by either party without the prior written consent of the other party
and any attempted assignment without such consent shall be null and void. 
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of Borrower and Lenders and their respective heirs,
representatives, successors and assigns.  This Agreement may be terminated by
either party upon notice to the other, subject only to fulfillment of any
obligations then outstanding.  This Agreement shall not be modified, except by
an instrument in writing signed by the party against whom enforcement is
sought.  The parties hereto acknowledge and agree that, in connection with this
Agreement and each Loan hereunder, time is of the essence.  Each provision and
agreement herein shall be treated as separate and independent from any other
provision herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

24.           DEFINITIONS.

 

For the purposes hereof:

 

24.1                           “Act of Insolvency” shall mean, with respect to
any party, (a) the commencement by such party as debtor of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
moratorium, dissolution, delinquency or similar law, or such party’s seeking the
appointment or election of a receiver, conservator, trustee, custodian or
similar official for such party or any substantial part of its property, or the
convening of any meeting of creditors for purposes of commencing any such case
or proceeding or seeking such an appointment or election, (b) the commencement
of any such case or proceeding against such party, or another seeking such an
appointment or election, or the filing against a party of an application for a
protective decree under the provisions of the Securities Investor Protection Act
of 1970, which (i) is consented to or not timely contested by such party, (ii)
results in the entry of an

 

15

--------------------------------------------------------------------------------


 

order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (iii) is
not dismissed within 15 days, (c) the making by such party of a general
assignment for the benefit of creditors, or (d) the admission in writing by such
party of such party’s inability to pay such party’s debts as they become due.

 

24.2                           “Bankruptcy Code” shall have the meaning assigned
in Section 25.1

 

24.3                           “Borrower” shall have the meaning assigned in
Section 1.

 

24.4                           “Borrower Payment” shall have the meaning
assigned in Section 8.5(a).

 

24.5                           “Broker-Dealer” shall mean any person that is a
broker (including a municipal securities broker), dealer, municipal securities
dealer, government securities broker or government securities dealer as defined
in the Exchange Act, regardless of whether the activities of such person are
conducted in the United States or otherwise require such person to register with
the U.S. Securities and Exchange Commission or other regulatory body.

 

24.6                           “Business Day” shall mean, with respect to any
Loan hereunder, a day on which regular trading occurs in the principal market
for the Loaned Securities subject to such Loan, provided, however, that for
purposes of determining the Market Value of any Securities hereunder, such term
shall mean a day on which regular trading occurs in the principal market for the
Securities whose value is being determined. Notwithstanding the foregoing, (a)
for purposes of Section 9, “Business Day” shall mean any day on which regular
trading occurs in the principal market for any Loaned Securities or for any
Collateral consisting of Securities under any outstanding Loan hereunder and
“next Business Day” shall mean the next day on which a transfer of Collateral
may be effected in accordance with Section 15, and (b) in no event shall a
Saturday or Sunday be considered a Business Day.

 

24.7                           “Cash Collateral Fee” shall have the meaning
assigned in Section 5.1.

 

24.8                           “Clearing Organization” shall mean (a) The
Depository Trust Company, or, if agreed to by Borrower and Lenders, such other
“securities intermediary” (within the meaning of the UCC) at which Borrower (or
Borrower’s agent) and Lenders (or Lenders’s agent) maintain accounts, or (b) a
Federal Reserve Bank, to the extent that it maintains a book-entry system.

 

24.9                           “Close of Business” shall mean the time
established by the parties in Schedule B or otherwise orally or in writing or,
in the absence of any such agreement, as shall be determined in accordance with
market practice.

 

24.10                     “Close of Trading” shall mean, with respect to any
Security, the end of the primary trading session established by the principal
market for such Security on a Business Day, unless otherwise agreed by the
parties.

 

16

--------------------------------------------------------------------------------


 

24.11                     “Collateral” shall mean cash, securities issued or
guaranteed by the United States government or its agencies or instrumentalities,
or irrevocable bank letters of credit issued by a person other than the Borrower
or an affiliate thereof.

 

24.12                     “Collateral Distributions” shall have the meaning
assigned in Section 8.5(a).

 

24.13                     “Confirmation” shall have the meaning assigned in
Section 2.1.

 

24.14                     “Contractual Currency” shall have the meaning assigned
in Section 16.1.

 

24.15                     “Customer” shall mean any person that is a customer of
Borrower under Rule 15c3-3 under the Exchange Act or any comparable regulation
of the Secretary of the Treasury under Section 15C of the Exchange Act (to the
extent that Borrower is subject to such Rule or comparable regulation).

 

24.16                     “Cutoff Time” shall mean a time on a Business Day by
which a transfer of cash, securities or other property must be made by Borrower
or Lenders to the other, as shall be agreed by Borrower and Lenders in Schedule
B or otherwise orally or in writing or, in the absence of any such agreement, as
shall be determined in accordance with market practice.

 

24.17                     “Default” shall have the meaning assigned in Section
12.

 

24.18                     “Defaulting Party” shall have the meaning assigned in
Section 17.

 

24.19                     “Distribution” shall mean, with respect to any
Security at any time, any distribution made on or in respect of such Security,
including, but not limited to: (a) cash and all other property, (b) stock
dividends, (c) Securities received as a result of split ups of such Security and
distributions in respect thereof, (d) interest payments, (e) all rights to
purchase additional Securities, and (f) any cash or other consideration paid or
provided by the issuer of such Security in exchange for any vote, consent or the
taking of any similar action in respect of such Security (regardless of whether
the record date for such vote, consent or other action falls during the term of
the Loan).  In the event that the holder of a Security is entitled to elect the
type of distribution to be received from two or more alternatives, such election
shall be made by Lenders, in the case of a Distribution in respect of the Loaned
Securities, and by Borrower, in the case of a Distribution in respect of
Collateral.

 

24.20                     “Equity Security” shall mean any security (as defined
in the Exchange Act) other than a “nonequity security,” as defined in Regulation
T.

 

24.21                     “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

24.22                     “Extension Deadline” shall mean, with respect to a
letter of credit, the Cutoff Time on the Business Day preceding the day on which
the letter of credit expires.

 

24.23                     “FDIA” shall have the meaning assigned in Section
25.4.

 

17

--------------------------------------------------------------------------------


 

24.24                     “FDICIA” shall have the meaning assigned in Section
25.5.

 

24.25                     “Federal Funds Rate” shall mean the rate of interest
(expressed as an annual rate), as published in Federal Reserve Statistical
Release H.15(519) or any publication substituted therefor, charged for federal
funds (dollars in immediately available funds borrowed by banks on an overnight
unsecured basis) on that day or, if that day is not a banking day in New York
City, on the next preceding banking day.

 

24.26                     “Foreign Securities” shall mean, unless otherwise
agreed, Securities that are principally cleared and settled outside the United
States.

 

24.27                     “Government Securities” shall mean government
securities as defined in Section 3(a)(42)(A)-(C) of the Exchange Act.

 

24.28                     “Lenders” shall have the meaning assigned in Section
1.

 

24.29                     “Lenders Payment” shall have the meaning assigned in
Section 8.5(a).

 

24.30                     “LIBOR” shall mean for any date, the offered rate for
deposits in U.S. dollars for a period of three months which appears on the
Reuters Screen LIBO page as of 11:00 a.m., London time, on such date (or, if at
least two such rates appear, the arithmetic mean of such rates).

 

24.31                     “Loan” shall have the meaning assigned in Section 1.

 

24.32                     “Loan Fee” shall have the meaning assigned in Section
5.1.

 

24.33                     “Loaned Security” shall mean any Security transferred
in a Loan hereunder until such Security (or an identical Security) is
transferred back to Lenders hereunder, except that, if any new or different
Security shall be exchanged for any Loaned Security by recapitalization, merger,
consolidation or other corporate action, such new or different Security shall,
effective upon such exchange, be deemed to become a Loaned Security in
substitution for the former Loaned Security for which such exchange is made. 
For purposes of return of Loaned Securities by Borrower or purchase or sale of
Securities pursuant to Section 13, such term shall include Securities of the
same issuer, class and quantity as the Loaned Securities, as adjusted pursuant
to the preceding sentence.

 

24.34                     “Margin Deficit” shall have the meaning assigned in
Section 9.2.

 

24.35                     “Margin Excess” shall have the meaning assigned in
Section 9.3.

 

24.36                     “Margin Notice Deadline” shall mean the time agreed to
by the parties in the relevant Confirmation, Schedule B hereto or otherwise as
the deadline for giving notice requiring same-day satisfaction of mark-to-market
obligations as provided in Section 9 hereof (or, in the absence of any such
agreement, the deadline for such purposes established in accordance with market
practice).

 

18

--------------------------------------------------------------------------------


 

24.37                     “Margin Percentage” shall mean, with respect to any
Loan as of any date, a percentage agreed by Borrower and Lenders, which shall be
not less than 100%, unless (a) Borrower and Lenders agree otherwise, as provided
in Section 23.2, and (b) Lenders are not Customers.  Notwithstanding the
previous sentence, in the event that the writing or other confirmation
evidencing the agreement described in clause (a) does not set out such
percentage with respect to any such Loan, the Margin Percentage shall not be a
percentage less than the percentage obtained by dividing (i) the Market Value of
the Collateral required to be transferred by Borrower to Lenders with respect to
such Loan at the commencement of the Loan by (ii) the Market Value of the Loaned
Securities required to be transferred by Lenders to Borrower at the commencement
of the Loan.

 

24.38                     “Market Value” shall have the meaning set forth in
Annex I or otherwise agreed to by Borrower and Lenders in writing. 
Notwithstanding the previous sentence, in the event that the meaning of Market
Value has not been set forth in Annex I or in any other writing, as described in
the previous sentence, Market Value shall be determined in accordance with
market practice for the Securities, based on the price for such Securities as of
the most recent Close of Trading obtained from a generally recognized source
agreed to by the parties or the closing bid quotation at the most recent Close
of Trading obtained from such source, plus accrued interest to the extent not
included therein (other than any interest credited or transferred to, or applied
to the obligations of, the other party pursuant to Section 8, unless market
practice with respect to the valuation of such Securities in connection with
securities loans is to the contrary).  If the relevant quotation did not exist
at such Close of Trading, then the Market Value shall be the relevant quotation
on the next preceding Close of Trading at which there was such a quotation.  The
determinations of Market Value provided for in Annex I or in any other writing
described in the first sentences of this Section 24.38 or, if applicable, in the
preceding sentence shall apply for all purposes under this Agreement, except for
purposes of Section 13.

 

24.39                     “Payee” shall have the meaning assigned in Section
8.5(a).

 

24.40                     “Payor” shall have the meaning assigned in Section
8.5(a).

 

24.41                     “Plan” shall mean: (a) any “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974
which is subject to Part 4 of Subtitle B of Title I of such Act; (b) any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986; or (c)
any entity the assets of which are deemed to be assets of any such “employee
benefit plan” or “plan” by reason of the Department of Labor’s plan asset
regulation, 29 C.F.R. Section 2510.3-101.

 

24.42                     “Regulation T” shall mean Regulation T of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

 

19

--------------------------------------------------------------------------------


 

24.43                     “Retransfer” shall mean, with respect to any
Collateral, to pledge, repledge, hypothecate, rehypothecate, lend, relend, sell
or otherwise transfer such Collateral, or to re-register any such Collateral
evidenced by physical certificates in any name other than Borrower’s.

 

24.44                     “Securities” shall mean securities or, if agreed by
the parties in writing, other assets.

 

24.45                     “Securities Distributions” shall have the meaning
assigned in Section 8.5(a).

 

24.46                     “Tax” shall have the meaning assigned in Section
8.5(a).

 

24.47                     “UCC” shall mean the New York Uniform Commercial Code.

 

25.           INTENT.

 

25.1                           The parties recognize that each Loan hereunder is
a “securities contract,” as such term is defined in Section 741 of Title 11 of
the United States Code (the “Bankruptcy Code”), as amended (except insofar as
the type of assets subject to the Loan would render such definition
inapplicable).

 

25.2                           It is understood that each and every transfer of
funds, securities and other property under this Agreement and each Loan
hereunder is a “settlement payment” or a “margin payment,” as such terms are
used in Sections 362(b)(6) and 546(e) of the Bankruptcy Code.

 

25.3                           It is understood that the rights given to
Borrower and Lenders hereunder upon a Default by the other constitute the right
to cause the liquidation of a securities contract and the right to set off
mutual debts and claims in connection with a securities contract, as such terms
are used in Sections 555 and 362(b)(6) of the Bankruptcy Code.

 

25.4                           The parties agree and acknowledge that if a party
hereto is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Loan hereunder is
a “securities contract” and “qualified financial contract,” as such terms are
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to the Loan would render such
definitions inapplicable).

 

25.5                           It is understood that this Agreement constitutes
a “netting contract” as defined in and subject to Title IV of the Federal
Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each
payment obligation under any Loan hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20

--------------------------------------------------------------------------------


 

25.6                           Except to the extent required by applicable law
or regulation or as otherwise agreed, Borrower and Lenders agree that Loans
hereunder shall in no event be “exchange contracts” for purposes of the rules of
any securities exchange and that Loans hereunder shall not be governed by the
buy-in or similar rules of any such exchange, registered national securities
association or other self-regulatory organization.

 

26.           DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS.

 

26.1                           WITHOUT WAIVING ANY RIGHTS GIVEN TO LENDERS
HEREUNDER, IT IS UNDERSTOOD AND AGREED THAT THE PROVISIONS OF THE SECURITIES
INVESTOR PROTECTION ACT OF 1970 MAY NOT PROTECT LENDERS WITH RESPECT TO LOANED
SECURITIES HEREUNDER AND THAT, THEREFORE, THE COLLATERAL DELIVERED TO LENDERS
MAY CONSTITUTE THE ONLY SOURCE OF SATISFACTION OF BORROWER’S OBLIGATIONS IN THE
EVENT BORROWER FAILS TO RETURN THE LOANED SECURITIES.

 

26.2                           LENDERS ACKNOWLEDGES THAT, IN CONNECTION WITH
LOANS OF GOVERNMENT SECURITIES AND AS OTHERWISE PERMITTED BY APPLICABLE LAW,
SOME SECURITIES PROVIDED BY BORROWER AS COLLATERAL UNDER THIS AGREEMENT MAY NOT
BE GUARANTEED BY THE UNITED STATES.

 

(Signature Page Follows)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

Kenneth T. Hern, as LENDER:

 

 

 

 

 

 

 

 

/s/ Kenneth T. Hern

 

 

 

 

 

 

 

 

 

J.D. McGraw, as LENDER:

 

 

 

 

 

 

 

 

 

 

/s/ J.D. McGraw

 

 

 

 

 

 

 

 

 

Jefferies & Company, as BORROWER:

 

 

 

 

 

 

 

 

 

By:

/s/ Courtney Tuttle

 

 

S-1

--------------------------------------------------------------------------------


 

ANNEX I

 

MARKET VALUE

 

Unless otherwise agreed by Borrower and Lenders:

 

1.                                       If the principal market for the
Securities to be valued is a national securities exchange in the United States,
their Market Value shall be determined by their last sale price on such exchange
at the most recent Close of Trading or, if there was no sale on the Business Day
of the most recent Close of Trading, by the last sale price at the Close of
Trading on the next preceding Business Day on which there was a sale on such
exchange, all as quoted on the Consolidated Tape or, if not quoted on the
Consolidated Tape, then as quoted by such exchange.

 

2.                                       If the principal market for the
Securities to be valued is the over-the-counter market, and the Securities are
quoted on The Nasdaq Stock Market (“Nasdaq”), their Market Value shall be the
last sale price on Nasdaq at the most recent Close of Trading or, if the
Securities are issues for which last sale prices are not quoted on Nasdaq, the
last bid price at such Close of Trading.  If the relevant quotation did not
exist at such Close of Trading, then the Market Value shall be the relevant
quotation on the next preceding Close of Trading at which there was such a
quotation.

 

3.                                       Except as provided in Section 4 of this
Annex, if the principal market for the Securities to be valued is the
over-the-counter market, and the Securities are not quoted on Nasdaq, their
Market Value shall be determined in accordance with market practice for such
Securities, based on the price for such Securities as of the most recent Close
of Trading obtained from a generally recognized source agreed to by the parties
or the closing bid quotation at the most recent Close of Trading obtained from
such a source.  If the relevant quotation did not exist at such Close of
Trading, then the Market Value shall be the relevant quotation on the next
preceding Close of Trading at which there was such a quotation.

 

4.                                       If the Securities to be valued are
Foreign Securities, their Market Value shall be determined as of the most recent
Close of Trading in accordance with market practice in the principal market for
such Securities.

 

5.                                       The Market Value of a letter of credit
shall be the undrawn amount thereof.

 

6.                                       All determinations of Market Value
under Sections 1 through 4 of this Annex shall include, where applicable,
accrued interest to the extent not already included therein (other than any
interest credited or transferred to, or applied to the obligations of, the other
party pursuant to Section 8 of the Agreement), unless market practice with
respect to the valuation of such Securities in connection with securities loans
is to the contrary.

 

7.                                       The determinations of Market Value
provided for in this Annex shall apply for all purposes under the Agreement,
except for purposes of Section 13 of the Agreement.

 

I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

TERM LOANS

 

This Annex sets forth additional terms and conditions governing Loans designated
as “Term Loans” in which Lenders lends to Borrower a specific amount of Loaned
Securities (“Term Loan Amount”) against a pledge of cash Collateral by Borrower
for an agreed upon Cash Collateral Fee until a scheduled termination date
(“Termination Date”).  Unless otherwise defined, capitalized terms used but not
defined in this Annex shall have the meanings assigned in the Securities Loan
Agreement of which it forms a part (such agreement, together with this Annex and
any other annexes, schedules or exhibits, referred to as the “Agreement”).

 

1.                                       The terms of this Annex shall apply to
Loans of Equity Securities only if they are designated as Term Loans in a
Confirmation therefor provided pursuant to the Agreement and executed by each
party, in a schedule to the Agreement or in this Annex.  All Loans of Securities
other than Equity Securities shall be “Term Loans” subject to this Annex, unless
otherwise agreed in a Confirmation or other writing.

 

2.                                       The Confirmation for a Term Loan shall
set forth, in addition to any terms required to be set forth therein under the
Agreement, the Term Loan Amount, the Cash Collateral Fee and the Termination
Date.  Lenders and Borrower agree that, except as specifically provided in this
Annex, each Term Loan shall be subject to all terms and conditions of the
Agreement, including, without limitation, any provisions regarding the parties’
respective rights to terminate a Loan.

 

3.                                       In the event that either party
exercises its right under the Agreement to terminate a Term Loan on a date (the
“Early Termination Date”) prior to the Termination Date, Lenders and Borrower
shall, unless otherwise agreed, use their best efforts to negotiate in good
faith a new Term Loan (the “Replacement Loan”) of comparable or other
Securities, which shall be mutually agreed upon by the parties, with a Market
Value equal to the Market Value of the Term Loan Amount under the terminated
Term Loan (the “Terminated Loan”) as of the Early Termination Date.  Such
agreement shall, in accordance with Section 2 of this Annex, be confirmed in a
new Confirmation at the commencement of the Replacement Loan and be executed by
each party.  Each Replacement Loan shall be subject to the same terms as the
corresponding Terminated Loan, other than with respect to the commencement date
and the identity of the Loaned Securities.  The Replacement Loan shall commence
on the date on which the parties agree which Securities shall be the subject of
the Replacement Loan and shall be scheduled to terminate on the scheduled
Termination Date of the Terminated Loan.

 

4.                                       Borrower and Lenders agree that, except
as provided in Section 5 of this Annex, if the parties enter into a Replacement
Loan, the Collateral for the related Terminated Loan need not be returned to
Borrower and shall instead serve as Collateral for such Replacement Loan.

 

5.                                       If the parties are unable to negotiate
and enter into a Replacement Loan for some or all of the Term Loan Amount on or
before the Early Termination Date, (a) the party requesting

 

II-1

--------------------------------------------------------------------------------


 

termination of the Terminated Loan shall pay to the other party a Breakage Fee
computed in accordance with Section 6 of this Annex with respect to that portion
of the Term Loan Amount for which a Replacement Loan is not entered into and (b)
upon the transfer by Borrower to Lenders of the Loaned Securities subject to the
Terminated Loan, Lenders shall transfer to Borrower Collateral for the
Terminated Loan in accordance with and to the extent required under the
Agreement, provided that no Default has occurred with respect to Borrower.

 

6.                                       For purposes of this Annex, the term
“Breakage Fee” shall mean a fee agreed by Borrower and Lenders in the
Confirmation or otherwise orally or in writing.  In the absence of any such
agreement, the term “Breakage Fee” shall mean, with respect to Loans of
Government Securities, a fee equal to the sum of (a) the cost to the
non-terminating party (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of the termination of the
Terminated Loan, and (b) any other loss, damage, cost or expense directly
arising or resulting from the termination of the Terminated Loan that is
incurred by the non-terminating party (other than consequential losses or costs
for lost profits or lost opportunities), as determined by the non-terminating
party in a commercially reasonable manner, and (c) any other amounts due and
payable by the terminating party to the non-terminating party under the
Agreement on the Early Termination Date.

 

II-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAMES AND ADDRESSES FOR COMMUNICATIONS

 

Kenneth T Hern
c/o Nova Biosource Fuels, Inc.
363 Sam Houston Parkway East
Suite 630
Houston, TX 77060

 

 

J.D. McGraw
c/o Nova Biosource Fuels, Inc.
363 Sam Houston Parkway East
Suite 630
Houston, TX 77060

 

 

Jefferies & Company, Inc.
520 Madison Ave.
New York, New York 10022
Attention:  General Counsel

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

SUPPLEMENTAL PROVISIONS

 

A.            IDENTIFICATION AND AMOUNT OF LOANED SECURITIES:

 

Issuer: Nova Biosource Fuels, Inc.

 

Amount: Up to 8,000,000 shares of common stock of the Issuer

 

B.            COLLATERAL:

 

Cash in an amount equal to the daily Market Value of the Loaned Securities

 

C.            FEES:

 

Loan Fee:                            [•]%

 

Cash Collateral Fee:            [•]%

 

At all times, the net of the two fees should result in a net benefit of 25 basis
points to be retained by Lenders.

 

B-1

--------------------------------------------------------------------------------